t c memo united_states tax_court bernard william hvidding and faleasiu e hvidding petitioners v commissioner of internal revenue respondent docket no filed date paul j sulla jr for petitioners jonathan j ono for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the sole issue for decision is whether petitioners are entitled to a dollar_figure energy tax_credit for we hold that they are not unless otherwise provided section references are to the internal_revenue_code in effect for references to petitioner are to bernard william hvidding findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners resided in kapolei hawaii when they filed their petition in petitioner was a social worker with the department of human services of the state of hawaii b hawaii environmental holdings hawaiian environmental holdings heh is a business_trust heh’s minutes provide that the trustees have complete discretion to distribute tax_credits and depreciation to its beneficiaries c the solar hot water system petitioners purchased their home in kapolei in in jeff davis davis a salesman for mercury solar an organization engaged in the sale of solar_energy heating systems asked petitioner if he wanted to have a solar water heating system installed in his home davis said that petitioner could either a buy a solar water heating system to be installed in his home by mercury solar or b buy only the energy produced by a solar water heating system owned by heh and installed in his home petitioner chose to buy only the energy d petitioner’s agreement with heh petitioner entered into a solar_energy purchase agreement sep with heh on date under the sep heh agreed to sell and petitioner agreed to buy the energy produced from the solar water heating system components owned by heh and installed in petitioners’ home the sep agreement had a term of months from the date the system became operational petitioner agreed to make monthly payments of dollar_figure for a 61-month period except that the payments were dollar_figure in month dollar_figure in month dollar_figure in month and dollar_figure in month heh agreed that during the term of the agreement the solar water heating system and its installation would be free of defects and that heh would provide without charge to petitioner all necessary maintenance required for a solar water heating system under normal use during the term of the agreement petitioner asked heh to repair and upgrade the solar water heating system and heh did so petitioner signed a beneficiary enrollment agreement on date which provided that petitioner would become a beneficiary of heh also on that day petitioner signed a document entitled what did we just do which stated inter alia that petitioner was a beneficiary of heh petitioner was buying only energy from heh the trustees of heh had discretion to pass solar_energy tax_credits and deductions through to petitioner any credits and deductions passed through to petitioner would be reported on a schedule_k-1 the heh trustees would pass through to petitioner state tax_credits of dollar_figure and federal tax_credits of dollar_figure and petitioner is liable for all energy payments regardless of whether any_tax credits are passed through to him petitioner received a beneficiary certificate dated date which stated that federal energy tax_credits could be allocated to him at the discretion of the trustees of heh on the day petitioner entered into the sep agreement petitioner and heh jointly applied for a copayment from hawaiian electric company inc helco the local public electric provider helco offered the dollar_figure rebate under a program intended to promote the use of solar_energy for heating water helco paid heh dollar_figure after date when a mercury solar representative certified that mercury solar had installed the solar heating system in petitioners’ home in accordance with the helco rebate program specifications around the time petitioner and heh entered into the sep agreement heh agreed to pay mercury solar dollar_figure to install the solar system on petitioners’ roof heh agreed to pay a dollar_figure downpayment less an dollar_figure electric rebate when work was started and dollar_figure when work was finished shortly after petitioner and heh entered into the sep agreement petitioner signed an option to extend term option to purchase components which gave petitioner the following three options at the end of the initial term of the sep extend the term for an additional months at a cost of dollar_figure per month purchase the solar water heating system at its current price or have heh remove the system on a date not stated in the record petitioner extended the term for months e petitioners’ return petitioners claimed an energy_credit of dollar_figure percent of dollar_figure on form_3468 investment_credit attached to their federal_income_tax return petitioners attached to their return a schedule_k-1 beneficiary’s share of income deductions credits etc issued to petitioner by heh the schedule_k-1 indicates that heh allocated dollar_figure to petitioner as an energy_credit but it does not indicate that heh allocated any income to petitioner for f the notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners in which respondent determined that petitioners were not entitled to an energy tax_credit because a the energy leasing contract was in substance the purchase by petitioner of solar equipment and b petitioner received no income as a beneficiary of the heh trust in and thus was not the exhibits show that heh agreed to pay mercury solar dollar_figure the dollar_figure difference between dollar_figure and dollar_figure is not explained in the record entitled to the pass through of any energy_credit from heh in petitioners filed a petition in this court on date g heh’s income_tax return heh filed its federal_income_tax return form_1041 u s income_tax return for estates and trusts on date heh reported that it had attached schedules k-1 to its return heh attached to its return an amended schedule_k-1 which shows the following allocations for petitioner a annuities royalties and other nonpassive_income before directly apportioned deductions dollar_figure b depreciation dollar_figure and c energy_credit form_3468 dollar_figure heh did not send the amended schedule_k-1 to petitioner opinion a background and contentions of the parties the parties dispute whether petitioners are entitled to claim an energy tax_credit passed through from heh for the energy tax_credit sec_38 and b in conjunction with sec_48 and a a provides an energy tax_credit equal to percent of the basis of energy_property placed_in_service during the taxable_year individuals are not entitled to a residential_energy_credit after date omnibus budget reconciliation act of obra publaw_101_508 sec a stat trusts are eligible for the energy tax_credit after date if they place qualifying energy_property in service during the tax_year sec_38 before enactment of obra sec_48 required trusts to apportion a qualified_investment in residential energy_property between the trust and its beneficiaries on the basis of the trust’s income allocable to each sec_50 provides that sec_48 as was in effect on the day before enactment of obra applies for purposes of calculating the energy tax_credit for certain estates and trusts after obra richter v commissioner in richter v commissioner tcmemo_2002_90 as here a taxpayer claimed an energy tax_credit passed through from heh the taxpayer in richter v commissioner supra contended that heh was entitled to an energy tax_credit in for purchasing solar_energy systems from mercury solar and that as a beneficiary of heh he was entitled to a pass through of dollar_figure of heh’s energy_credit in the taxpayer’s arrangement with heh and mercury solar in richter is substantially_similar to the taxpayer appealed richter v commissioner tcmemo_2002_90 to the u s court_of_appeals for the ninth circuit which dismissed the appeal under fed r app p b richter v commissioner no 9th cir date petitioner’s arrangement with heh and mercury solar in richter based on former sec_48 the legislative_history and sec_1_48-6 income_tax regs we said that an energy tax_credit must be allocated among a_trust and its beneficiaries on the same basis that the trust’s income is allocable to each id the taxpayer in richter contended that dollar_figure of heh’s income was allocable to him in the year in issue because heh was required to allocate dollar_figure to him under the agreement we disagreed because heh was required to pay the taxpayer dollar_figure only if the taxpayer satisfied certain conditions and we found that the taxpayer had not satisfied those conditions in id the taxpayer in richter also contended that an amended heh return prepared after the taxpayer had filed the petition in that case established that heh had allocated dollar_figure of income to him in we disagreed because we found the heh amended_return for and attached schedule_k-1 to be untrustworthy id we held that the taxpayer was not entitled to energy tax_credits because he had not shown that any of heh’s income was allocable to him or that heh had allocated any of its investment in qualifying energy_property to him in the year in issue id we discuss petitioners’ argument that this case is distinguishable from richter v commissioner supra below at par c there was no evidence in richter v commissioner supra that the heh amended_return for was ever filed b whether the fact that heh trustees had discretion to allocate heh income satisfies the sec_48 requirement that heh’s income be allocable to the heh beneficiaries petitioners contend that the fact that the heh trustees had discretion to allocate heh income satisfies the sec_48 requirement that heh’s income be allocable to the heh beneficiaries petitioners contend that income is allocable for purposes of sec_48 if a trustee can allocate income to a beneficiary and that thus heh income was allocable to petitioner in because the heh trustees could have allocated income and tax_credits to him in we do not agree with petitioners’ contention that the fact that the heh trustees had discretion to allocate heh income to petitioner satisfies the requirement under sec_48 that heh’s income be allocable to him tax_credits are apportioned between a_trust and its beneficiaries in accordance with their sharing of income for tax purposes s rept 87th cong 2d sess 1962_3_cb_707 h rept 87th cong 2d sess 1962_3_cb_405 thus it is not enough that the heh trustees had discretion to allocate income to petitioner the trustees must also have allocated heh income to him in richter v commissioner supra we noted that heh’s minutes state that the heh trustees had discretion to allocate tax benefits to beneficiaries however we did not consider whether the fact that the heh trustees had discretion to allocate heh income to the taxpayer satisfied the requirement under sec_48 that heh’s income be allocable to him c whether richter v commissioner is distinguishable petitioners contend that richter v commissioner supra is distinguishable from the instant case because in richter the taxpayer received no income from heh and heh made no allocation of income to the taxpayer in contrast petitioners contend that petitioner received dollar_figure from heh and heh allocated income to petitioner as shown by heh’s filed return and attached amended schedule_k-1 we conclude that richter is not distinguishable for reasons discussed next whether heh allocated income to petitioner in petitioners contend that unlike the taxpayer in richter to whom heh did not allocate income heh allocated income to petitioner in petitioners contend that the amended schedule_k-1 attached to heh’s return establishes that heh allocated income to petitioner in we disagree the heh return and the attached amended schedule_k-1 for petitioner were prepared months after petitioners filed their petition apparently in anticipation of trial petitioner’s amended schedule_k-1 was never sent to him petitioners did not report any income or other item other than the energy_credit from heh on their return petitioner’s original k-1 filed with petitioners’ return does not show that there was an allocation of income it included only an allocation of the energy_credit that is not sufficient to entitle petitioners to claim the credit richter v commissioner supra we conclude that heh did not allocate income to petitioner in whether petitioner received income from heh in petitioners contend that unlike the taxpayer in richter heh allocated income to petitioner and he received income from heh in we disagree the sep suggests that in helco paid heh dollar_figure for the installation of petitioner’s solar heating system and that heh credited that amount towards petitioner’s first payment under the sep in it appears that the payment was in and thus petitioner did not receive income in the form of a credit to his account in therefore petitioner did not receive income from heh and thus is not entitled to claim an energy tax_credit in we conclude that petitioners are not entitled to an energy tax_credit of dollar_figure in by virtue of the dollar_figure payment from helco to heh in d conclusion based on richter v commissioner supra and for the additional reasons stated above we conclude that no part of heh’s income was allocable to petitioner and that heh did not allocate any part of its investment in qualifying energy_property to petitioner in thus petitioners are not entitled to the dollar_figure energy_credit claimed on their return to reflect the foregoing decision will be entered for respondent in light of our conclusion we need not decide whether the purported energy purchase was in substance a sale of solar equipment to petitioner
